Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
1.	The Amendment to the claims and the corresponding remarks were sufficient to overcome the prior rejection to claim 1 and its dependents.

	Allowable Subject Matter
2.	Claims 1-10, 21-22, 24-25, 27-31 and 33 are allowed.

3.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1-10, 21-22, 24-25, 27-31 and 33 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed Applicant' s claims 1-10, 25, 27-30 and 33 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed package comprising a first underfill material between the first die and the substrate, the first underfill material extending along a first sidewall of the first adhesive and a second sidewall of the first die from the back surface of the die to a front surface of the die, wherein at least a portion of the first sidewall is aligned with at least a portion of the second sidewall, and the second underfill material comprising a material different from an encapsulant encapsulating the encapsulated device, in combination with the remaining claimed limitations of claim 1; the claimed semiconductor package comprising second semiconductor device attached to the redistribution .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897